DETAILED ACTION
 
Allowable Subject Matter
   
1.	Claims 1-21 are allowed.
    
2.	The following is an examiner’s reason for allowance:

 	Regarding claim 1, the prior art of record Stuber et al. (US 2008/0068994 A1) discloses a computer-implemented method for servicing read requests within a hybrid network, the method comprising: 
 	receiving, at a first node included in a plurality of nodes within the hybrid network, a first read request from a first server, 
 	wherein the first communication link comprises a first active wireless communication link; 
 	determining that the first read request is directed to a second node included in the plurality of nodes; 
 	generating a second communication link that couples the first node to the second node, 
 	wherein the second communication link comprises a second type of communication link; and 
 	transmitting the first read request to the second node via the second communication link to allow the second node to service the first read request.  

 	 	wherein a plurality of nodes is configured by the first server to establish separate active cellular communication links with the first server at staggered time intervals according to a first schedule, and
		wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval.
 		However, neither Stuber et al. nor Kelley et al. teaches or suggests or made obvious 
 	wherein the plurality of nodes is configured by the first server to take turns establishing separate active cellular communication links with the first server at staggered time intervals according to a first schedule, 
 	wherein the first node establishes a first separate active cellular communication link with the first server at least from a first time to a second time that is after the first time, 
 	a second node included in the plurality of nodes establishes a second separate active cellular communication link with the first server at least from the second time to a third time that is after the second time, and 
 	a third node included in the plurality of nodes establishes a third separate active cellular communication link with the first server at least from a fourth time that is after the third time to a fifth time that is after the fourth time, and 
 	wherein, according to the first schedule, 
 	the first separate active cellular communication link, 

the third separate active cellular communication link are established with the first server such that at 

	Regarding claim 11, the prior art of record Stuber et al. (US 2008/0068994 A1) discloses one or more non-transitory computer-readable media storing program instructions that, 
 	when executed by one or more processors, causes the one or more processors to service read requests within a hybrid network by performing the steps of:  32PATENT Attorney Docket No.: ITRN0079US2 (30212) 
 	receiving, at a first node included in a plurality of nodes within the hybrid networks, a first read request from a first server via a first communication link, 
wherein the first communication link comprises a first active wireless communication link; 
determining that the first read request is directed to a second node included in the plurality of nodes; 
generating a second communication link that couples the first node to the second node, 
wherein the second communication link comprises a second type of communication link; and 

	The prior art of record Kelley et al. (US Patent 6088659) discloses a first active cellular communication link, 
 	wherein a plurality of nodes is configured by the first server to establish separate active cellular communication links with the first server at staggered time intervals according to a first schedule,  
 	wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval, and
	wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval.
	 	However, neither Stuber et al. nor Kelley et al. teaches or suggests or made obvious 
 	wherein the plurality of nodes is configured by the first server to take turns establishing separate active cellular communication Page 4PatentAttorney Docket No.: ITRN0079US2links with the first server at staggered time intervals according to a first schedule, 
 	wherein the first node establishes a first separate active cellular communication link with the first server at least from a first time to a second time that is after the first time, 
 	a second node included in the plurality of nodes establishes a second separate active cellular communication link with the first server at least from the second time to a third time that is after the second time, and 

 	wherein, according to the first schedule, 
 	the first separate active cellular communication link, 
 	the second separate active cellular communication link, and 
 	the third separate active cellular communication link are established with the first server such that one node or a subset of nodes included in the plurality of nodes has a separate active cellular communication link established with the first server at any given time during a first continuous time interval that extends from the first time to the fifth time.  

 	Regarding claim 19, the prior art of record Stuber et al. (US 2008/0068994 A1) discloses a system, comprising: 
 	a first node included in a plurality of nodes within a hybrid network that
 	a second node included in the plurality of nodes that performs the steps of: 
 	receiving a first read request from the first server via a first communication link, 
 	wherein the first communication link comprises an active wireless communication link, 
 	determining that the first read request is directed to the first node, 
 	generating a second communication link that couples the first node and the second node, 

 	transmitting the first read request to the first node via the second communication link, 
 	wherein the first node services the first read request by uploading the first metrology data to the first server.  
	The prior art of record Kelley et al. (US Patent 6088659) discloses an active cellular communication link, 
 	wherein a plurality of nodes is configured by a first server to establish separate cellular communication links with the first server at staggered time intervals according to a first schedule, 
	wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval, and
	wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval.
	However, neither Stuber et al. nor Kelley et al. teaches or suggests or made obvious 
 	wherein the plurality of nodes is configured by a first server to take turns establishing separate cellular communication links with the first server at staggered time intervals according to a first schedule, 

 	a second node included in the plurality of nodes establishes a second separate active cellular communication link with the first server at least from the second time to a third time that is after the second time, and 
 	a third node included in the plurality of nodes establishes a third separate active cellular communication link with the first server at least from a fourth time that is after the third time to a fifth time that is after the fourth time, and 
 	wherein, according to the first schedule, 
 	the first separate active cellular communication link, 
 	the second separate active cellular communication link, and 
 	the third separate active cellular communication link are established with the first server such that one node or a subset of nodes included in the plurality of nodes has a separate active cellular communication link established with the first server at any given time during a first continuous time interval that extends from the first time to the fifth time.
 	
3. 	All the dependent claims are also allowed based on their dependency on claims 1, 11, and 19.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  







/ALEXANDER YI/
Examiner, Art Unit 2643


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643